IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                        September 28, 2009

                                     No. 09-10261                      Charles R. Fulbruge III
                                   Summary Calendar                            Clerk



ALLEN DEWAYNE BATES,

                                                   Plaintiff-Appellant
v.

SERGEANT JEFF DAVIS, Lubbock Police Department; OFFICER KODY
NESBITT, Lubbock Police Department; OFFICER DIANE DANIEL, Lubbock
Police Department,

                                                   Defendants-Appellees




                   Appeal from the United States District Court
                        for the Northern District of Texas
                              USDC No. 5:08-CV-93


Before REAVLEY, DAVIS, and HAYNES, Circuit Judges.
PER CURIAM:*
       Allen Dewayne Bates appeals the district court’s dismissal of his 42 U.S.C.
§ 1983 suit, wherein he claimed that the defendants arrested him in violation of
the Fourth Amendment. Police arrested Bates, along with Julie McCutcheon,
upon responding to a call about a forgery at a Radio Shack in Lubbock. Bates
argues that the officers lacked probable cause for the arrest; that the officers

       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
                                 No. 09-10261

were not properly trained in the area of forgery; that he did not give McCutcheon
permission to drive his car to the Radio Shack, as he was asleep in the vehicle;
that McCutcheon gave police a false address; and that police arrested him for
forgery before they knew about an outstanding arrest warrant from Hale
County. Bates’s claims are unavailing. The police report and arrest video show
that when police arrived on the scene McCutcheon implicated Bates in the
forgery scheme.   In separate questioning, Bates and McCutcheon provided
officers with the same address. During the course of the detention, police also
discovered that Bates had an outstanding arrest warrant for burglary of a
vehicle. Bates’s arrest was supported by both probable cause to believe Bates
was involved in the forgery offense and by the separately valid arrest warrant.
See Glenn v. City of Tyler, 242 F.3d 307, 313 (5th Cir. 2001) (“The Fourth
Amendment requires that an arrest be supported by a properly issued arrest
warrant or probable cause.”).      The district court properly dismissed the
complaint. See 28 U.S.C. §§ 1915(e)(2)(B), 1915A(b).
      AFFIRMED.




                                       2